 Case 19-00887        Doc 107         Filed 04/13/21 Entered 04/13/21 18:12:23         Desc Main
                                       Document     Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                   )       )          Case No. 19-10717
    The matter of DRAGAN MICIC,          )       )          Chapter 7
               Debtor.                   )
                                     ) )                    Adversary Proceeding No. 19-887
____________________________________     )
TOMASZ MARKUT,                           )                  Honorable Jack B. Schmetterer
            Plaintiff,                   )                  Courtroom 682
                                         )
v.                                   ) ) )
                                         )
DRAGAN MICIC,                            )
            Defendant.                   )

        DEBTOR-DEFENDANT’S MOTIONS IN LIMINE AND OBJECTIONS TO
                        PLAINTIFF’S EXHIBITS

       NOW COMES Defendant-Debtor DRAGAN MICIC, by and through his attorneys,

Anthony J. Peraica & Associates, Ltd., and pursuant to this Court’s January 6, 2021 Final Pre-

Trial Order for Video Trial [Dkt. No. 77], hereby submits his motions in limine and objections to

Plaintiff TOMASZ MARKUT’s Exhibits as follows:

I.     INTRODUCTION

       A.      Procedural Posture

       On or about December 11, 2017, Plaintiff Tomasz Markut filed a lawsuit in the Circuit

Court of Cook County against the Debtor Dragan Micic for claims sounding in, inter alia,

negligence, breach of contract, and intentional tort arising out of an alleged physical altercation

on or about December 11, 2015 (See Ex. A to Plaintiff’s Adversary Complaint, Dkt. No. 1-1)

(hereinafter “state court action”).




                                                     1
 Case 19-00887        Doc 107     Filed 04/13/21 Entered 04/13/21 18:12:23             Desc Main
                                   Document     Page 2 of 6



       On April 12, 2019, Debtor Dragan Micic filed for Chapter 7 bankruptcy (BK Case No.

19-10717, Dkt. No. 1). On August 7, 2019, Debtor Dragan Micic was discharged in bankruptcy

and the order was entered on August 9, 2019 (BK Case No. 19-10717, Dkt. No. 31).

       On August 15, 2019, upon motion by Plaintiff, this Court modified the order of discharge

to allow Plaintiff to resume his cause of action for negligence against Debtor to establish liability

for negligence and to recover damages from Debtor’s insurer. (BK Case No. 19-10717, Dkt. No.

35). The state court action is still pending in the Circuit Court of Cook County.

       On August 6, 2019, Plaintiff Tomasz Markut filed this action to determine dischargability

of a debt under 11 U.S.C. § 523(a)(6) for willful and malicious injury (Dkt. No. 1).

       B.      Required Elements

       Section 523 provides:

       (a) A discharge under section 727 … of this title does not discharge an
       individual debtor from any debt—...

       (6) for willful and malicious injury caused by the debtor to another entity or to the
       property of another entity ...

       In order to be entitled to a determination of non-dischargeability under § 523(a)(6),

Plaintiff must prove three elements: (1) that the Debtor intended to and caused an injury; (2) that

the Debtor's actions were willful; and (3) that the Debtor's actions were malicious. In re

Passialis, 292 B.R. 346, 352 (Bankr. N.D. Ill. 2003).

       “Willful” for purposes of § 523(a)(6) means intent to cause injury, and thus Plaintiff must

prove that the Debtor actually intended to harm him, not merely that the Debtor acted

intentionally and the act led to an injury. Id. at 352-53 (citing Kawaauhau v. Geiger, 523 U.S.

57, 61-62 (1998)). Injuries either negligently or recklessly inflicted do not come within the scope

of § 523(a)(6). Id. at 353.

                                                  2
 Case 19-00887         Doc 107     Filed 04/13/21 Entered 04/13/21 18:12:23              Desc Main
                                    Document     Page 3 of 6



         “Malicious” means “in conscious disregard of one's duties or without just cause or

excuse....” In re Thirtyacre, 36 F.3d 697, 700 (7th Cir.1994). The test for maliciousness under §

523(a)(6) is (1) a wrongful act, (2) done intentionally, (3) which causes injury to the creditor, and

(4) is done without just cause and excuse. In re Passialis, 292 B.R. 346, 353 (Bankr. N.D. Ill.

2003).

         C.      Burden of Proof

         The party seeking to establish an exception to the discharge of a debt bears the burden of

proof. In re Passialis, 292 B.R. 346, 352 (Bankr. N.D. Ill. 2003) (citations omitted). The burden

of proof required to establish an exception to discharge is a preponderance of the evidence.

Grogan v. Garner, 498 U.S. 279, 291 (1991). To further the policy of providing a debtor a fresh

start in bankruptcy, “exceptions to discharge are to be construed strictly against a creditor and

liberally in favor of a debtor.” In re Passialis, 292 B.R. 346, 352 (Bankr. N.D. Ill. 2003)

(citations omitted).

         D.      Subject-Matter Jurisdiction

         This Court has now twice held that this Court has jurisdiction to determine whether

Plaintiff’s claim, and any judgment entered in the state court action thereon, is nondischargeable.

Dkt. Nos. 16 at p. 5 and 75 at p. 3. This Court has further now twice held that it does not have

subject-matter jurisdiction to try, determine the merits of, or liquidate Plaintiff’s personal injury

claim. Id. (citing In re Passialis, 292 B.R. 346, 348 (Bankr. N.D. Ill. 2003)); see also 28 U.S.C. §

157(b)(5) (“The district court shall order that personal injury tort and wrongful death claims shall

be tried in the district court in which the bankruptcy case is pending, or in the district court in the

district in which the claim arose, as determined by the district court in which the bankruptcy case

is pending.”).

                                                   3
 Case 19-00887       Doc 107     Filed 04/13/21 Entered 04/13/21 18:12:23            Desc Main
                                  Document     Page 4 of 6



II.    MOTIONS IN LIMINE AND OBJECTIONS

       Under Rule 9017 of the Federal Rules of Bankruptcy Procedure, the Federal Rules of

Evidence apply in cases under the code.

       A.       Exhibit A – Text Message

       Defendant objects to the admission of Exhibit A, a screen shot of a text message, into

evidence at trial absent foundational testimony from a witness with personal knowledge as to

relevance.

       B.       Exhibits B and C – Scene photos and map

       Defendant objects to the admission of Exhibits B and C, a screen shot of a text message,

into evidence at trial absent foundational testimony from a witness with personal knowledge as

to relevance.

       C.       Exhibit D – Photographs

       Defendant objects to the admission of Exhibit D, photographs, into evidence at trial

absent foundational testimony from a witness with personal knowledge as to relevance.

       D.       Exhibits E through L – Medical Bills/Records

       Defendant objects to the admission of Exhibits E through L, medical records and bills,

into evidence at trial absent foundational testimony from a witness with personal knowledge as

to relevance. Plaintiff further objects to testimony regarding medical diagnoses and other

testimony that would require specialized medical knowledge from a Rule 702 witness.

       E.       Deposition of Dragan Micic

       Defendant objects to the admission of the transcript of the Deposition of Dragan Micic

for any purpose other than impeachment. Plaintiff has not tendered an abstract of the deposition




                                                4
    Case 19-00887      Doc 107    Filed 04/13/21 Entered 04/13/21 18:12:23              Desc Main
                                   Document     Page 5 of 6



pursuant to this Court’s January 6, 2021 Final Pre-Trial Order for Video Trial [Dkt. No. 77,

section 5.d.], and Debtor reserves all objections made during the deposition.

        F.     Caselaw – Ogden v. Claycomb

        Defendant objects to the admission of case law submitted by Plaintiff. This is not

evidence and is more appropriate for a trial brief. Plaintiff further objects to the relevance under

Fed. R. Evid. 401 and 402 and confusion of the issues under Fed. R. Evid. 403 as the case relates

to battery, whereas the instant case is an adversary proceeding for the determination of

dischargability. See section I.B. and I.D., above.

.

        WHEREFORE, for the reasons set forth above, Debtor respectfully requests that this

Court limit and exclude the above evidence at trial.



                                                             Respectfully Submitted,


                                                              \s\ Anthony J. Peraica
                                                              Anthony J. Peraica

ANTHONY J. PERAICA & ASSOCIATES, LTD.
ARDC NO. 6186661
5130 S. ARCHER AVE.
CHICAGO, ILLINOIS 60632
TEL: 773.735.1700
FAX: 773.585.3035
SUPPORT@PERAICA.COM



                       CERTIFICATE OF SERVICE AND COMPLIANCE

        I hereby certify that on April 13, 2021, I presented the foregoing to the Clerk of Court for

filing and uploading to the CM/ECF system, which shall send notification of such filing to all

attorneys of record.
                                                  5
 Case 19-00887   Doc 107   Filed 04/13/21 Entered 04/13/21 18:12:23       Desc Main
                            Document     Page 6 of 6




                                                 \s\ Anthony J. Peraica
                                                 Anthony J. Peraica

ANTHONY J. PERAICA & ASSOCIATES, LTD.
ARDC NO. 6186661
5130 S. ARCHER AVE.
CHICAGO, ILLINOIS 60632
TEL: 773.735.1700
FAX: 773.585.3035
SUPPORT@PERAICA.COM




                                        6
